DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because phrases that can be implied, such as “are provided” (see line 1) should not be present therein.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0013, on line 1, it appears that “Figure 1A” should be “Figure 2A”.  
Appropriate correction is required.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation of the microfiber having a denier value of 1 or less (see claim 9) does not have an antecedent basis in the specification.  It is noted paragraph 0031 indicates the microfibers have a dtex of 1 or less (see lines 1-3), however, a dtex is not equivalent to a denier.



Claim Objections
Claim 12 is objected to because of the following informalities:  
In regard to claim 12, on line 3, “fibbers” should be “fibers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “from about”, “to about” and “at least about” in claims 3-6, 13 and 14 are relative terms which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/001739 (as cited by the Applicant, hereinafter ‘739).
In regard to claim 1, the ‘739 reference discloses a non-woven fabric (see line 1 of the abstract) comprising continuous fibers (see line 2 of the abstract) and a blend of staple fibers comprising polyester staple fibers (see example 1, page 22, line 2), bicomponent staple fibers (see line 2 of example 3, page 22), microfiber staple fibers (defined by the split bicomponent fibers, see example 1, page 22, line 5) and wettable staple fibers (defined by the lyocell staples fibers, see line 4 of example 5, page 22) wherein the continuous fibers are mechanically entangled (see line 1 of the abstract) with the blend of staple fibers to define the nonwoven fabric.
In regard to claim 2, the continuous fibers comprise spunbond fibers which comprise polypropylene, which is a polyolefin (see page 5, lines 7-10). 
In regard to claim 3, the continuous fibers comprise from about 3% to 30%  by weight of the fabric and blend of staple fibers comprise from about 70% to about 97% (see claim 5, page 25).
In regard to claim 8, the bicomponent fibers may be crimped (see page 7, line 17) wherein such crimping would increase the loft of the fabric.
In regard to claim 10, the wettable fibers comprise viscose (see page 7, line 21)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ‘739.
In regard to claims  4-7, 9 and 14, although the ‘739 reference does not disclose the specifically claimed percentages, ratios and configurations, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made that the various fibers can be of any suitable percentage/ratio/configurations including those claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of various parameters and discovering optimum values involves only routine skill in the art, especially since the ‘739 reference does not particularly limit these particular parameters.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over ‘739 in view of Suda et al. (U.S. Patent 7,699,551, hereinafter Suda).
In regard to claims 15-17, the ‘739 reference discloses the fabric may be used as a cleaning implement (see the last three lines on page 23).  Although the ‘739 reference does not disclose the fabric is used on a mop, attention is directed to the Suda reference, which discloses a cleaning system comprised of a mop frame 11, a spraying mechanism 32, a liquid reservoir 42, a handle 13 “directly or indirectly” attached to the mop frame and having the reservoir 42 thereon and a nonwoven fabric cleaning sheet 60 releasably engaged to the mop frame in order to enable a user to employ a nonwoven fabric sheet to clean floors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the fabric sheet disclosed in the ‘739 reference can be employed on such a mop-type cleaning system in order to .

Allowable Subject Matter
Claims 18-20 are allowed.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Baker, Kirby et al. and Beitz et al references are cited as being directed to the state of the art as other teachings of nonwoven fabric sheets which employ a continuous fiber and various types of staple fibers which are mechanically entangled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
12/28/21

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754